DETAILED ACTION
This Office action is in response to the amendment filed on December 14, 2021, entered by the RCE filed on February 15, 2022.
Claims 1-4 and 6-19 are pending.
Claims 1-4, 6, 8, 10, 11, and 13-19 have been amended.
Claim 5 has been canceled.
Claims 1-4 and 6-19 are allowed and will be renumbered as 1-18 in the patent.
The objection to Claim 17 is withdrawn in view of Applicant’s amendments to the claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on December 14, 2021 has been entered.

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with James I. Bunts (Reg. No. 75,578) on March 3, 2022.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 12/14/2021), please cancel Claim 5 and amend Claims 1-4, 6, 8, 10, 11, and 13-19 as follows:

1. (Currently Amended) A computer-implemented method comprising steps:
receiving a portion of source code as input, wherein the portion of the source code is written in a high-level language (HLL) that specifies a functionality; and
generating an output script comprising a plurality of op_codes selected from and/or native to a functionally-restricted blockchain scripting language such that, when the output script is executed, the output script provides, at least in part, a functionality specified in the portion of the source code, wherein generating the output script comprises unrolling at least one looping construct provided in the portion of the source code, wherein:
the at least one looping construct provided in the portion of the source code includes a block of code and an indication of a number of iterations; and
unrolling the at least one looping construct provided in the portion of the source code comprises writing a plurality of op_codes for the functionality specified in the portion of the source code for the number of iterations of the at least one looping construct provided in the portion of the source code.

2. (Currently Amended) The computer-implemented method of claim 1, and further comprising the step of:
providing or using a compiler arranged to perform the steps of claim 1.

3. (Currently Amended) The computer-implemented method of claim 1, wherein:
the output script is generated by performing a static compilation.

4. (Currently Amended) The computer-implemented method of claim 1, wherein:
the functionally-restricted blockchain scripting language is restricted such that the functionally-restricted blockchain scripting language does not natively support complex control-flow constructs, recursion, and/or jump-based loops.

5. (Canceled)


providing or using an interpreter or a virtual machine arranged to convert the output script into a form that is executable on a blockchain platform.

7. (Previously Presented) The computer-implemented method of claim 1, and further comprising the step of:
optimising the output script at least once to provide a more efficient or reduced version of the output script.

8. (Currently Amended) The computer-implemented method of claim 1, wherein:
the step of generating the output script comprises derivative free optimisation.

9. (Previously Presented) The computer-implemented method of claim 2, wherein:
the compiler forms part of a software development kit (SDK).

10. (Currently Amended) The computer-implemented method of claim 1, wherein:
the portion of the source code is arranged to implement a smart contract.

11. (Currently Amended) The computer-implemented method of claim 1, wherein:
the HLL comprises at least one primitive or construct which is translated directly into one or more primitives native to the functionally-restricted blockchain scripting language.


the functionally-restricted blockchain scripting language is stack-based and the HLL comprises one or more primitives arranged to perform an operation on a stack used by the functionally-restricted blockchain scripting language.

13. (Currently Amended) The computer-implemented method of claim 1, wherein:
the HLL comprises a primitive arranged to push a number of inputs to the portion of the source code onto a stack used for memory allocation by the functionally-restricted blockchain scripting language.

14. (Currently Amended) The computer-implemented method of claim 1, wherein:
the HLL comprises at least one of the following primitives or operators or a functional equivalent of at least one of the following primitives or operators:
Initiate;
Declare;
Increment;
IF;
While;
Populate;
Monus;
Reset;
Rawscript;
Abort;

Hash, hash 160, or another hash operation or a variation thereof.

15. (Currently Amended) A computer-implemented method comprising steps:
using static compilation to translate a portion of source code into a blockchain-compatible script, wherein the blockchain-compatible script is functionally-restricted;
determining one or more op_codes corresponding to a functionality of a block of code in the portion of the source code, wherein the source code includes a condition for specifying a number of iterations of a loop construct based on at least one variable; and
writing one or more op_codes commands that selectively execute the determined one or more op_codes for the functionality of the block of code for a maximum number of iterations of the loop construct based on an evaluation of the condition of the source code using a value of the at least one variable determined from an execution of an output script.

16. (Currently Amended) A computer-implemented system comprising one or more processors and a memory that stores computer-executable instructions that, as a result of execution, cause the one or more processors to implement the steps of claim 1.

17. (Currently Amended) [[A]] The computer-implemented system of claim 16, and further comprising a compiler arranged to:
receive a portion of source code as input, wherein the portion of the source code is written in a high-level language (HLL) that specifies a functionality; and
and/or native to a functionally-restricted blockchain scripting language such that, when the output script is executed, the output script provides, at least in part, [[the]] a functionality specified in the portion of the source code.

18. (Currently Amended) [[A]] The computer-implemented system of claim 16, and further comprising a software development kit (SDK).

19. (Currently Amended) A computer-implemented system comprising one or more processors and a memory that stores computer-executable instructions that, as a result of execution, cause the one or more processors to implement the steps of claim 15.

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, “wherein: the at least one looping construct provided in the portion of the source code includes a block of code and an indication of a number of iterations; and unrolling the at least one looping construct provided in the portion of the source code comprises writing a plurality of op_codes for the functionality specified in the portion of the source code for the number of iterations of the at least one looping construct provided in the portion of the source code” as recited in independent Claim 1; and further fail to teach, in combination with the 
The closest cited prior art, the combination of De Rosa, Davide, “A developer-oriented series about Bitcoin - Section 10: The Bitcoin Script language (pt. 1) and Section 11: The Bitcoin Script language (pt. 2),” May 25, 2015 (hereinafter “De_Rosa”) and US 10,871,948 (hereinafter “Dowling”), teaches a developer-oriented series about Bitcoin in basic blockchain programming. However, the combination of De_Rosa and Dowling fails to teach “wherein: the at least one looping construct provided in the portion of the source code includes a block of code and an indication of a number of iterations; and unrolling the at least one looping construct provided in the portion of the source code comprises writing a plurality of op_codes for the functionality specified in the portion of the source code for the number of iterations of the at least one looping construct provided in the portion of the source code” as recited in independent Claim 1; and as pointed out by the Applicant’s remarks/arguments on page 7 to page 9 of the Remarks (received on 12/14/2021).
The closest cited prior art, the combination of De Rosa, Davide, “A developer-oriented series about Bitcoin - Section 10: The Bitcoin Script language (pt. 1) and Section 11: The Bitcoin Script language (pt. 2),” May 25, 2015 (hereinafter “De_Rosa”) and US 2004/0015916 .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191